

Exhibit 10.2
SIXTH AMENDMENT
Dated as of August 27, 2015
to
AMENDED AND RESTATED INDENTURE
AND SERVICING AGREEMENT
Dated as of October 1, 2010
by and among
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent






--------------------------------------------------------------------------------




SIXTH AMENDMENT
to
AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT
THIS SIXTH AMENDMENT dated as of August 27, 2015 (this “Amendment”) amends that
AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT dated as of October 1,
2010, as amended by that First Amendment dated as of June 28, 2011, that Second
Amendment dated as of May 17, 2012, that Third Amendment dated as of August 30,
2012, that Fourth Amendment dated as of August 29, 2013 and that Fifth Amendment
dated as of August 28, 2014 (the Amended and Restated Indenture and Servicing
Agreement together with the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment and the Fifth Amendment thereto, the “Original
Indenture”) and both this Amendment and the Original Indenture are by and among
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC, a limited liability
company organized under the laws of the State of Delaware, as issuer, WYNDHAM
CONSUMER FINANCE, INC., a Delaware corporation, as servicer, WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as trustee and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as collateral agent.
RECITALS
WHEREAS, the Issuer, the Servicer, the Trustee and the Collateral Agent desire
to amend the Original Indenture as provided herein.
WHEREAS, in accordance with (x) Section 15.1(b) of the Original Indenture, upon
the Amendment Effective Date (as defined herein) the Required Facility Investors
have consented to such amendment of the Original Indenture, (y) Section 15.1(g)
of the Original Indenture, each Funding Agent and each Non-Conduit Committed
Purchaser has consented to such amendment of the Original Indenture and (z)
Section 15.16 of the Original Indenture, the Deal Agent has consented to such
amendment of the Original Indenture.
WHEREAS, capitalized terms used in this Amendment and not otherwise defined
herein or amended hereby shall have the meanings assigned to such terms in the
Original Indenture.
NOW THEREFORE, in consideration of the mutual agreements herein contained, each
party agrees as follows for the benefit of the other parties and for the benefit
of the Noteholders.
SECTION 1.Amendment to Definitions.     The definition of each of the following
terms contained in Section 1.1 of the Original Indenture is hereby amended and
restated to read in its entirety as follows:
“Maturity Date” shall mean the August 2033 Payment Date.



1



--------------------------------------------------------------------------------




SECTION 2.    Amendment to Section 11.5(a). The proviso to Section 11.5(a) of
the Original Indenture is hereby amended to read in its entirety as follows:
provided, however, that the Trustee may not sell or otherwise liquidate, or
direct the Collateral Agent to sell or otherwise liquidate, the Collateral which
constitutes Loans and Pledged Assets following an Event of Default other than an
Event of Default described in this Indenture resulting from an Insolvency Event,
unless either (i) each of the Noteholders consent thereto, or (ii) the proceeds
of such sale or liquidation distributable to the Noteholders are sufficient to
discharge in full the amounts then due and unpaid upon the Series 2008-A Notes
for principal and accrued interest and the fees and other amounts required to be
paid prior to payment of amounts due on the Series 2008-A Notes pursuant to
Section 11.6.
SECTION 3.    No Other Amendments. Except as expressly amended, modified and
supplemented hereby, the provisions of the Original Indenture are and shall
remain in full force and effect.
SECTION 4.    FATCA. For purposes of determining withholding taxes imposed under
the Foreign Account Tax Compliance Act, as contained in Sections 1471 through
1474 of the Code, from and after the effective date of this Amendment, the
Issuer shall treat, and hereby authorizes the Trustee to treat, the Notes as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation section 1.1471-2(b)(2)(i).
SECTION 5.    Governing Law. This Amendment is governed by and shall be
construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
SECTION 6.    Counterparts. This Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
SECTION 7.    Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
SECTION 8.     Effectiveness. This Amendment shall be effective upon the date
(the “Amendment Effective Date”) that is the later of (i) the date hereof and
(ii) the first date on which each of the following conditions precedent shall
have been satisfied:
(a)    This Amendment shall have been executed and delivered by each of the
parties hereto;
(b)    The Trustee shall have received the written consent of the Required
Facility Investors, each Funding Agent, each Non-Conduit Committed Purchaser and
the Deal Agent to this Amendment;

2



--------------------------------------------------------------------------------




(c)    The Trustee shall have received any Opinions of Counsel required by the
Trustee to be delivered to the Trustee; and
(d)    The Sixth Amendment to the Note Purchase Agreement dated as of August 27,
2015 shall have been executed and delivered by each party thereto.



3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Issuer, the Servicer, the Trustee and the Collateral Agent
have caused this Indenture to be duly executed by their respective officers as
of the day and year first above written.


SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer


By: /s/ Joseph M. Hollingshead        
Name: Joseph M. Hollingshead
Title: President






WYNDHAM CONSUMER FINANCE, INC.,
as Servicer


By: /s/ Joseph M. Hollingshead        
Name: Joseph M. Hollingshead
Title: President






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee


By: /s/ Jennifer C. Westberg            
Name: Jennifer C. Westberg
Title: Vice President






U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent


By: Tamara Schultz-Fugh            
Name: Tamara Schultz-Fugh
Title: Vice President

Sixth Amendment – 2008-A Indenture